       Case 3:14-cv-00853-RDM Document 628 Filed 07/30/21 Page 1 of 8




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOBRICK WASHROOM EQUIPMENT,
INC.,
                                          : CIVIL ACTION NO. 3:14-CV-853
              Plaintiff,                  : (JUDGE MARIANI)

             V.


SCRANTON PRODUCTS, INC.,

              Defendant.


                                MEMORANDUM OPINION
                                    I. BACKGROUND

      Ten motions are pending before the Court in the above captioned matter. Three of

these are motions to enforce the Settlement Agreement. Plaintiff Bobrick Washroom

Equipment, Inc., ("Bobrick") has two pending Enforcement Motions: Bobrick Washroom

Equipment, lnc.'s Motion to Enforce Settlement Agreement (Doc. 452) filed on June 6,

2019, and Bobrick Washroom Equipment, lnc.'s Amended Second Motion to Enforce

Settlement Agreement (Doc. 548) filed on February 2, 2021. Defendant Scranton Products,

Inc., ("Scranton Products") filed Scranton Product, lnc.'s Moton to Enforce Settlement

Agreement (Doc. 550) on March 4, 2021. An Evidentiary Hearing is scheduled for

December 1, 2021 , on Bobrick's June 6, 2019, motion (see Doc. 569), and an Evidentiary

Hearing is scheduled for December 17, 2021, on Scranton's March 4, 2021, motion (see
        Case 3:14-cv-00853-RDM Document 628 Filed 07/30/21 Page 2 of 8




Doc. 584). 1 At the parties' request, the scheduling of an Evidentiary Hearing on Bobrick's

February 2, 2021, motion is held in abeyance. (See Doc. 571 .)

       The remaining seven motions are Scranton Products, lnc.'s Motion for Judgment on

the Pleadings on Bobrick Washroom Equipment, lnc.'s Amended Second Motion to Enforce

Settlement Agreement (Doc. 564), Scranton Products , lnc.'s Motion for Leave to File

Amended Responses to the First and Second Motions to Enforce (Doc. 598), Scranton

Products, lnc.'s Motion for Summary Judgment (Doc. 599), Scranton Products, lnc.'s Motion

to Stay Discovery Pending Resolution of Its Motion for Summary Judgment (Doc. 603) ,

Bobrick Washroom Equipment, lnc.'s Motion to Strike Scranton Products, lnc.'s (1) Motion

for Summary Judgment and (2) Motion to Stay Discovery (Doc. 615), Scranton Products,

lnc.'s Motion to Add Exhibits Reflecting Redline of Changes Made to Scranton's Motion for

Leave to File Amended Responses (Doc. 617), and Bobrick Washroom Equipment, lnc.'s

Motion for an Extension of Time to Respond to Scranton Products, lnc.'s (1) Motion for

Summary Judgment and (2) Motion to Amend Responses (Doc. 618) .

       This Memorandum Opinion addresses only the motions filed subsequent to the

parties' pending Enforcement Motions. For the reasons discussed below, the motions will

either be denied or deemed moot.




       1 The Settlement Agreement indicates that an Enforcement Motion Evidentiary Hearing is also
known as the "Enforcement Motion Hearing ." (See Doc. 452-1 ~ 120.)
                                                  2
       Case 3:14-cv-00853-RDM Document 628 Filed 07/30/21 Page 3 of 8




                                       II. DISCUSSION

      The Settlement Agreement contains provisions relevant to the disposition of the

seven motions considered herein.

      107. A Response to Enforcement Motion may not counter-move or otherwise
      request affirmative relief under this Settlement Agreement on behalf of the non-
      moving Party. Any request for affirmative relief by the non-moving Party must
      be set forth in a separate Enforcement Motion.

      108. . . . Enforcement Motions, Responses to Enforcement Motions, New
      Matter, and Replies to New Matter are subject to and governed by the Federal
      Rules of Civil Procedure and the Local Rules of the United States District Court
      for the Middle District of Pennsylvania, except as otherwise provided in this
      Settlement Agreement, by separate agreement of the parties (with any
      necessary Court approval), or by order of the Court.

      112. As soon as practicable after the Enforcement Motion Management
      Conference, the Court will issue a Scheduling Order to govern further
      proceedings. Unless the Parties otherwise agree and the Court concurs at the
      time of the Enforcement Motion Management Conference, an Enforcement
      Motion Hearing will be scheduled in the first instance for any dispute at issue,
      although the Parties may subsequently agree to proceed by briefing and oral
      argument alone, without an evidentiary hearing, as set forth below .. . .

      118. If and only if both Parties agree that an evidentiary hearing is not required
      for the proper adjudication of an Enforcement Motion and jointly so notify the
      Court by a letter filed on the docket, the Court will proceed to adjudicate the
      Enforcement Motion based on the Parties' pre-argument written submissions
      and in-person oral argument, all of which shall be on the public record.

      120. Unless both Parties agree that an evidentiary hearing is not required for
      the proper adjudication of an Enforcement Motion and jointly so notify the Court
      by a letter filed on the docket, the Court will proceed to adjudicate the
      Enforcement Motion by holding an evidentiary hearing (the Enforcement
      Motion Hearing), which shall be held on the public record.




                                              3
       Case 3:14-cv-00853-RDM Document 628 Filed 07/30/21 Page 4 of 8




       129. The provisions of this Subpart VIII.F 2 shall be the only means by which
       the Parties may seek to enforce their rights under Part VIII of this Agreement.
       Specifically, the Parties are not entitled to file lawsuits or seek relief in any other
       proceeding or forum to enforce their rights under Part VIII of this Agreement. .


(Doc. 452-1.)

       The Court has reviewed the parties' filings and their attempts to utilize procedures

not contemplated by the Settlement Agreement. As a general matter, the Court finds that

this approach to resolution of alleged breaches and enforcement of the Settlement

Agreement severely undermines the purpose of the procedures set out in the Settlement

Agreement which were intended to produce expeditious and relatively inexpensive

resolution of post-agreement conflicts in the most direct and effective way. Based on this

observation and a review of the record , the Court is of the view that the parties have strayed

from the procedures contemplated and permitted by the Settlement Agreement which now

requires correction by the Court.

       The quoted provisions of the Settlement Agreement set out above clearly show that

the parties have filed motions which are outside the parameters of those allowed by the

Settlement Agreement in the absence of agreement of the parties or without an order of the

Court. Specifically, neither the Federal Rules of Civil Procedure nor the Local Rules of

Court for the Middle District of Pennsylvania contemplate motions for judgment on the

pleadings, motions to strike, or summary judgment motions as vehicles for addressing


       2   Subpart VIIIF addresses enforcement of breaches of the Settlement Agreement. (Doc. 452-1.)
                                                   4
         Case 3:14-cv-00853-RDM Document 628 Filed 07/30/21 Page 5 of 8




motions rather than pleadings. 3 (See, e.g. , Fed. R. Civ. P. 12(c) and (D, Fed. R. Civ. P. 56.)

        Here Defendant Scranton Products seeks to use a Motion for Judgment on the

Pleadings (Doc. 564) to attack Bobrick Washroom Equipment, lnc.'s Amended Second

Motion to Enforce Settlement Agreement (Doc. 548) and a Motion for Summary Judgment

(Doc. 599) to attack both of Bobrick's pending Enforcement Motions (Docs. 452, 458.)

Bobrick seeks to strike motions filed by Scranton Products. (Doc. 615.) The Settlement

Agreement does not envision, and the Court never intended with its approval of the

Agreement (see Doc. 444) to have issues of breach resolved by pretrial motions seeking



        3  The Court recognizes a merits disposition of Bobrick Washroom Equipment, lnc. 's Motion to
Strike Allegations Regarding Confidential Settlement Negotiations and for a Protective Order (Doc. 465).
(See Docs. 477, 478.) The Court opted not to dismiss the motion on procedural grounds due to the subject
matter of the motion but now finds it necessary to address the noncompliance of the motions at issue here
with core requirements of the Settlement Agreement.

         The Court also recognizes that the propriety of the filing of the Motion for Judgment on the
Pleadings (Doc. 564) was raised at the May 5, 2021, telephonic Enforcement Motion Planning Conference.
(See Doc. 576 at 5-16.) At the time, the Court found the filing in accord with paragraph 108 of the
Settlement Agreement, a finding based on the parties' positions presented at the telephonic conference.
(Doc. 576 at 16.) In so doing , the Court may have gone too far in construing the terms of paragraph 108 of
the Settlement Agreement as allowing the Motion for Judgment on the Pleadings on the strength of
counsels' assertions at the telephone conference. Further consideration and detailed independent review
of the Settlement Agreement's enforcement provisions and the pending motions leads to the conclusion set
out in the text, i.e., that use of motions traditionally directed at pleadings and seeking judgment as a matter
of law are outside the scope of what is allowed in the Settlement Agreement as a matter of course. Thus,
the Court now reaffirms that the specific and exclusive procedure for resolving disputes arising under the
terms of the Settlement Agreement is the Enforcement Motion.

        Notably, the Court has never issued an order following an Enforcement Motion Management
Conference that contemplates or expressly provides for pre-evidentiary hearing dispositive motions. (See
Docs. 502, 523, 546, 569, 571 , 584.)

        Further, any other past oral or written statement by the Court which could be construed to allow
motions not contemplated in the Settlement Agreement are of no legal significance and have no interpretive
or precedential effect.
                                                       5
        Case 3:14-cv-00853-RDM Document 628 Filed 07/30/21 Page 6 of 8




judgment as a matter of law. Therefore, the Court will deny Scranton Products' motions

which are outside the parameters of those allowed as a matter of course in the Settlement

Agreement--Scranton Products, lnc.'s Motion for Judgment on the Pleadings on Bobrick

Washroom Equipment, lnc.'s Amended Second Motion to Enforce Settlement Agreement

(Doc. 564), and Scranton Products, lnc.'s Motion for Summary Judgment (Doc. 599). 4

        Based on denial of these motions, Bobrick Washroom Equipment, lnc.'s Motion to

Strike Scranton Products, lnc.'s (1) Motion for Summary Judgment and (2) Motion to Stay

Discovery (Doc. 615), which is outside the parameters of those allowed in the settlement

agreement, will be deemed moot. The foregoing determinations also render moot Scranton

Products, lnc.'s Motion to Stay Discovery Pending Resolution of Its Motion for Summary

Judgment (Doc. 603) and Bobrick Washroom Equipment, lnc.'s Motion for an Extension of

Time to Respond to Scranton Products, lnc.'s (1) Motion for Summary Judgment and (2)

Motion to Amend Responses (Doc. 618).

       Scranton Products, lnc.'s Motion for Leave to File Amended Responses to the First

and Second Motions to Enforce (Doc. 598) is not precluded by the Settlement Agreement.

However, the Court finds that it does not further the expeditious resolution of the pending

Enforcement Motions for several reasons. Discovery has proceeded and is well underway

based on the responses filed by Scranton Products' former counsel on July 3, 2019, as to



       4   Nothing in this Memorandum Opinion should be understood as a relinquishment by the Court of
the authority granted to it by the Settlement Agreement to issue orders which it deems necessary to
effectuate the provisions of the Settlement Agreement itself.
                                                   6
         Case 3:14-cv-00853-RDM Document 628 Filed 07/30/21 Page 7 of 8




Bobrick's first Enforcement Motion (Doc. 453) and on March 3, 2021, as to Bobrick's second

Enforcement Motion (Doc. 549). Scranton Products will have an opportunity to amend

previous assertions and/or relinquish positions set forth in its responses to Plaintiffs

Enforcement Motions at the Evidentiary Hearings. If Scranton Products seeks to alter its

position on a matter before then, it can seek to do so by agreement of the parties . Absent

such agreement, a full airing of relevant facts and issues will be undertaken at the

Enforcement Motion Evidentiary Hearings and through the parties' subsequent submissions

of proposed findings of fact, proposed conclusions of law, and related briefing . (See Doc.

452-1   ,m 124, 125.) Therefore, given the late stage of the proceedings and acknowledging
Scranton Products' ability to alter its previous assertions and positions as stated above, the

Court will deny Scranton Products' Motion for Leave to File Amended Responses to the

First and Second Motions to Enforce (Doc. 598). This determination renders moot Scranton

Products , lnc.'s Motion to Add Exhibits Reflecting Redline of Changes Made to Scranton's

Motion for Leave to File Amended Responses (Doc. 617).

        The parties should understand that the Evidentiary Hearings to be held with respect

to each Enforcement Motion (in the absence of an agreement to forego an Evidentiary

Hearing and proceed on written submissions and in-person oral argument (Doc. 452-1         ~


118) shall be the exclusive forum for a determination on the merits of each Enforcement

Motion. Further, the Court fully expects that the parties will be prepared to go forward with




                                               7
      Case 3:14-cv-00853-RDM Document 628 Filed 07/30/21 Page 8 of 8




the Evidentiary Hearings scheduled for December 1, 2021, and December 17, 2021. (See

Docs. 569, 584.)

                                      Ill. CONCLUSION

      For the reasons discussed above, the Court will deny Scranton Products, lnc.'s

Motion for Judgment on the Pleadings on Bobrick Washroom Equipment, lnc.'s Amended

Second Motion to Enforce Settlement Agreement (Doc. 564), Scranton Products, lnc.'s

Motion for Leave to File Amended Responses to the First and Second Motions to Enforce

(Doc. 598), and Scranton Products, lnc.'s Motion for Summary Judgment (Doc. 599) . The

Court will deem moot Scranton Products , lnc.'s Motion to Stay Discovery Pending

Resolution of Its Motion for Summary Judgment (Doc. 603), Bobrick Washroom Equipment,

lnc.'s Motion to Strike Scranton Products, lnc.'s (1) Motion for Summary Judgment and (2)

Motion to Stay Discovery (Doc. 615) , Scranton Products, lnc.'s Motion to Add Exhibits

Reflecting Redline of Changes Made to Scranton's Motion for Leave to File Amended

Responses (Doc. 617), and Bobrick Washroom Equipment, lnc.'s Motion for an Extension of

Time to Respond to Scranton Products, lnc.'s (1) Motion for Summary Judgment and (2)

Motion to Amend Responses (Doc. 618). A separate Order is filed simultaneously with this

Memorandum Opinion .




                                             8
